Dear Mr. Dougherty:
This is in answer to your recent opinion request in which you asked as to the filing for the position of committeeman or committeewoman of St. Louis City when the party political committee treasurer is absent from the city for an extended period of time or when the office of treasurer is vacant.
Section 115.611, RSMo, provides in part as follows:
           2.  Before filing his declaration of candidacy, candidates for county committeeman or county committeewoman shall pay to the treasurer of his party's county committee, or submit to the county election authority to be forwarded to the treasurer of his party's committee, a certain sum of money, as follows:
. . . .
              (2) One hundred dollars if he is a candidate for county committeeman or committeewoman in any city not situated in a county;
It can be seen from the quoted provision of § 115.611
that declarations of candidacy for committeeman or committeewoman are filed with the election authority and that before filing his declaration with the election authority, the candidate can either pay to the treasurer of his party's county committee the required fee or submit to the county election authority to be forwarded to the treasurer of his party's committee the required sum.
Section 115.015, RSMo, provides as follows:
              the county clerk shall be the election authority, except that in a city or county having a board of election commissioners, the board of election commissioners shall be the election authority.
It is apparent from the provisions of § 115.015 that in St. Louis City the election authority is the Board of Election Commissioners. Therefore, in St. Louis City a person wishing to file as a candidate for committeeman or committeewoman files such declaration with the Board of Election Commissioners and such candidate can either pay to the treasurer of his party's county committee or submit to the county election authority to be forwarded to the treasurer of his party's committee the statutory sum required.
Very truly yours,
                                  JOHN ASHCROFT Attorney General